Exhibit 10.2

 

ARES COMMERCIAL REAL ESTATE CORPORATION

One North Wacker Drive, 48th Floor

Chicago, Illinois 60606

 

 

August 30, 2013

 

The Alliant Company LLC

340 Royal Poinciana Way, Suite 305

Palm Beach, Florida 33480

Attn: Sidney Kohl

 

RE:         “Greenleaf at Broadway” Reimbursable Loss Loan

 

Ladies and Gentlemen,

 

Reference is made to that certain Purchase and Sale Agreement, dated as of
May 14, 2013 (the “Purchase Agreement”), by and among Alliant, Inc., The Alliant
Company, LLC  (each, a “Seller” and, collectively, the “Sellers”), and Ares
Commercial Real Estate Corporation (the “Buyer”), pursuant to which Sellers have
agreed, among other things, to sell all of the limited liability company
interests in EF&A Funding, L.L.C. d/b/a Alliant Capital LLC (the “Company”) to
the Buyer on the terms and subject to the conditions specified therein. 
Capitalized terms used but otherwise not defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

This letter memorializes our understanding with respect to the Waived Fees (as
defined below) related to the “Greenleaf at Broadway” Reimbursable Loss Loan (as
such Reimbursable Loss Loan is identified on Schedule 5.13 of the Seller
Disclosure Schedule) (the “Greenleaf Reimbursable Loss Loan”) and certain
related matters with respect to the Greenleaf Reimbursable Loss Loan.

 

In connection with SPVEF/RCMG Broadway Gardens LLC’s sale and transfer of the
Greenleaf Reimbursable Loss Loan to a new borrower approved by the Company in
accordance with the terms of the underlying loan documents and Fannie Mae
guidelines, the Company has agreed to waive one hundred twenty-five thousand
dollars ($125,000) in accrued interest and charges attributable to such
Reimbursable Loss Loan (the “Waived Fees”) in order to facilitate the sale and
transfer.  Buyer and Sellers agree and acknowledge that the Waived Fees are not
eligible for reimbursement or any other credit pursuant to the Fannie Mae
Delegated Underwriting and Servicing Master Loss Sharing Agreement to which the
Company is a party, or under any other Program Lender-sponsored program in which
the Company may participate.  Buyer and Sellers have agreed that the cost of the
Waived Fees shall be borne equally by Buyer, on the one hand, and Sellers, on
the other hand.

 

Accordingly, Buyer and Sellers agree that, subject to (i) the closing of the
transactions contemplated by the Purchase Agreement occurring and (ii) the
consummation of the sale and

 

--------------------------------------------------------------------------------


 

transfer of the Greenleaf Reimbursable Loss Loan to the new borrower, Sellers’
calculation of the Company’s Net Working Capital in connection with the
preparation and delivery of both the Estimated Closing Statement and the Final
Closing Statement pursuant to Sections 2.4 and 2.5(a) of the Purchase Agreement,
respectively, shall include a sixty-two thousand five hundred dollar ($62,500)
liability, which amount shall be labeled “Greenleaf Waived Fees” on the
applicable Closing Statement, representing fifty-percent of the Waived Fee
allocable to Sellers.

 

Buyer and Sellers further agree that, following the Closing Date, the Greenleaf
Reimbursable Loss Loan shall be treated in accordance with such Reimbursable
Loss Loans’ classification as an “Additional Risk Loan”, and that any Loan Loss
Amounts incurred by the Company in respect of such Reimbursable Loss Loan shall
be treated in accordance with Section 5.13(a)(iv) without regard to the
treatment of the Waived Fees as provided for herein.

 

This letter agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations,
discussions, writings, agreements and understandings, oral and written, between
the parties with respect to the subject matter hereof.  This letter agreement
may be amended, superseded, canceled, renewed or extended, and the terms hereof
may be waived, only by instrument in writing signed by the parties hereto, or,
in the case of a waiver, by the party waiving compliance.

 

The provisions of Article IX of the Purchase Agreement are hereby incorporated
by reference into this letter agreement mutatis mutandis.

 

(The remainder of this page is intentionally left blank.)

 

2

--------------------------------------------------------------------------------


 

If this letter agreement correctly sets forth our understanding and agreement
with respect to the matters addressed herein, please so confirm by executing
this letter agreement in the space provided below.

 

 

 

 

Very truly yours,

 

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John B. Bartling, Jr.

 

 

 

Name:

John B. Bartling, Jr.

 

 

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

 

 

 

THE ALLIANT COMPANY, LLC

 

 

 

 

 

By:

Alliant, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Jenkins

 

 

 

Name:

James C. Jenkins

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

ALLIANT, INC.

 

 

 

 

 

 

 

 

By:

/s/ James C. Jenkins

 

 

 

Name:

James C. Jenkins

 

 

 

Title:

Vice President

 

 

 

Greenleaf Letter Agreement Signature Page

 

--------------------------------------------------------------------------------